Case 8:14-bk-11492-ES      Doc 782 Filed 11/16/18 Entered 11/16/18 18:01:07               Desc
                             Main Document    Page 1 of 5



  1   Weneta M.A. Kosmala
      c/o LAW OFFICES OF WENETA M.A. KOSMALA
  2   3 MacArthur Place, Suite 760
      Santa Ana, CA 92707
  3   Telephone:   (714) 708-8190
      Facsimile:   (714) 509-1760
  4   E-mail:      weneta.kosmala@7trustee.net
  5   Weneta M.A. Kosmala, Chapter 7 Trustee
  6
  7
  8                           UNITED STATES BANKRUPTCY COURT
  9                CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
 10
 11   In re                                         )   Case No. 8:14-bk-11492-ES
                                                    )
 12   THE TULVING COMPANY, INC., a                  )   Chapter 7
      California corporation,                       )
 13                                                 )   TRUSTEE’S REPORT OF SALE OF
                     Debtor(s).                     )   CERTAIN ASSETS OF THE DEBTOR’S
 14                                                 )   ESTATE FREE AND CLEAR OF LIENS,
                                                    )   CLAIMS, INTERESTS, AND
 15                                                 )   ENCUMBRANCES AND RELATED
                                                    )   RELIEF
 16
              Weneta M.A. Kosmala (“Trustee”), Chapter 7 trustee of the bankruptcy estate (“Estate”)
 17
      of The Tulving Company, Inc. (“Debtor”), submits the following report concerning the sale of
 18
      Estate property as required under Fed.R.Bankr.P. 6004(f)(1) and Local Bankruptcy Rule 6004-
 19
      1(g):
 20
              1.     On May 11, 2018, the Trustee caused to be filed a Notice of Motion and Motion
 21
      of Chapter 7 Trustee for Order Authorizing Sale of Certain Assets of the Debtor’s Estate Free
 22
      and Clear of Liens, Claims, Interests, and Encumbrances and Related Relief (Docket No. 743).
 23
      ///
 24
      ///
 25
      ///
 26
 27
 28



                                              1
Case 8:14-bk-11492-ES       Doc 782 Filed 11/16/18 Entered 11/16/18 18:01:07                Desc
                              Main Document    Page 2 of 5



  1          2.      By Order entered June 25, 2018 (Docket No. 762), the Trustee’s Motion was
  2   granted and the Debtor’s interest in certain assets was settled with the Debtor in exchange for
  3   payment to the estate of $7,500.
  4
                                                   Respectfully submitted,
  5
                                                   WENETA M.A. KOSMALA
  6
      Date: November 16, 2018                      /s/ Weneta M.A. Kosmala
  7
                                                   Weneta M.A. Kosmala, Chapter 7 Trustee
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



                                               2
        Case 8:14-bk-11492-ES                     Doc 782 Filed 11/16/18 Entered 11/16/18 18:01:07                                      Desc
                                                    Main Document    Page 3 of 5


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
3 MacArthur Place, Suite 760
Santa Ana, CA 92707
                                                                      Trustee's Report of Sale of Certain Assets of the
A true and correct copy of the foregoing document entitled (specify): __________________________________________
 Debtor's Estate Free and Clear of Liens, Claims, Interests, and Encumbrances and Related Relief
________________________________________________________________________________________________
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
11/16/2018
_______________,    I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                       ✔ Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
              11/16/2018
On (date) _______________,      I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
   Honorable Erithe A. Smith
   United States Bankruptcy Court
   411 W. Fourth Street, Suite 5041
   Santa Ana, CA 92701-4593
                                                                                       ✔ Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

11/16/2018         Janine Fountain                                                             /s/ Janine Fountain
 Date                       Printed Name                                                        Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:14-bk-11492-ES                     Doc 782 Filed 11/16/18 Entered 11/16/18 18:01:07                                      Desc
                                                    Main Document    Page 4 of 5


ADDITIONAL SERVICE INFORMATION (if needed):

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”):

       Wesley H Avery wes@averytrustee.com, lucy@averytrustee.com;alexandria@averytrustee.com
       Candice Bryner candice@brynerlaw.com
       Philip Burkhardt phil@burkhardtandlarson.com, stacey@burkhardtandlarson.com
       Stephen L Burton steveburtonlaw@aol.com, ellie.burtonlaw@gmail.com
       Frank Cadigan frank.cadigan@usdoj.gov
       Linda F Cantor lcantor@pszjlaw.com, lcantor@pszjlaw.com
       Roger F Friedman rfriedman@rutan.com
       David L Gibbs david.gibbs@gibbslaw.com, ecf@gibbslaw.com;r65274@notify.bestcase.com
       Nancy S Goldenberg nancy.goldenberg@usdoj.gov
       Lawrence J Hilton lhilton@onellp.com,
        lthomas@onellp.com;info@onellp.com;evescance@onellp.com;nlichtenberger@onellp.com;rgolder@o
        nellp.com
       James KT Hunter jhunter@pszjlaw.com
       Robbin L. Itkin robbin.itkin@dlapiper.com, cheryleigh.bullock@dlapiper.com;robbin-itkin-
        6765@ecf.pacerpro.com
       John H Kim jkim@cookseylaw.com, jhkim@ecf.courtdrive.com
       Weneta M Kosmala (TR) ecf.alert+Kosmala@titlexi.com,
        wkosmala@txitrustee.com;dmf@txitrustee.com;kgeorge@kosmalalaw.com
       Nanette D Sanders becky@ringstadlaw.com, arlene@ringstadlaw.com
       Richard C Spencer rspencer@rspencerlaw.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

2. SERVED BY UNITED STATES MAIL:

Berkeley Research Group LLC
2049 Century Park East
Suite 2525
Los Angeles, CA 90067

William C Berry
PO Box 686
Carlsborg, WA 98324

Kenneth D Christman
1965 Loma Linda Ln
Dayton, OH 45459

Creditors Adjustment Bureau Inc
14226 Ventura Blvd
Sherman Oaks, CA 91423




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:14-bk-11492-ES                     Doc 782 Filed 11/16/18 Entered 11/16/18 18:01:07                                      Desc
                                                    Main Document    Page 5 of 5


Rick Davidson
680 Pinyan Ln
Canton, GA 30115

Vickie Davidson
680 Pinyan Ln
Canton, GA 30115

James W Hancock
201 S Second St Ste 208
Fort Pierce, FL 34950

Karl Klein
Klein Law Firm PL
1001 Brickell Bay Dr, Ste 1812
Miami, FL 33131

Laurence P Nokes
Nokes & Quinn
410 Broadway St Ste 200
Laguna Beach, CA 92651

Igor Pavlovsky
150 W Superior 701
Chicago, IL 60654

Kendra Pearsall
14501 County Rd 3
Longmont, CO 80504

M. Anthony Speena
1009 Pearce Dr #308
Clearwater, FL 33764

Ronald Steward
1664 Toronto Rd #4
Springfield, Il 62712

Catherine J Taylor
4572 Beachcomber Ct
Boulder, CO 80301

The Tulving Company Inc
P.O. Box 6200
Newport Beach, CA 92658


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
